DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 7-13, and 15-20 are pending. Claims 2-4, 6, and 14 are canceled. Claims 5, 12-13, and 15-20 are withdrawn. Claims 1 and 7-11 are subject to examination on the merits.

Response to Amendments
Because the claim amendment is responsive, the claim objection is withdrawn and the 35 USC 112(b) rejections are withdrawn.
The 35 USC 112(f) interpretation of the term “drying liquid supply part” is withdrawn, because the term has been amended to recite the structure of a “nozzle.” The 35 USC 112(f) interpretation of the term “temperature adjustment part” is withdrawn, because the term has been amended to recite the structures of a “cooler” and a “heater,” wherein the heater includes a “line-shaped heat source.” The 35 USC 112(f) interpretation of the term “substrate heating part” is withdrawn, because the term has been amended to recite the structure of a “heater,” wherein the heater includes a “line-shaped heat source.”
Although the term “substrate holding part” has been amended to recite “substrate holder,” the new term is still interpreted under 35 USC 112(f). Examiner finds no discernible difference between “substrate holding part” and “substrate holder,” as a “holder” still means something that holds (i.e., a generic placeholder coupled with functional language). Also the term “substrate 
Although the term “substrate cooling part” has been amended to recite “cooler,” the new term is still interpreted under 35 USC 112(f). Examiner finds no discernible difference between “substrate cooling part” and “cooler,” as a “cooler” still means something that cools (i.e., a generic placeholder coupled with functional language). Also the term “cooler” by itself, without more, does not recite sufficient structure.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art of record fails to teach limitations of claim 1 as amended (remarks at 11-12). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
Applicant asserts that YOSHIHARA and AHMAD fail to disclose Feature 1 since YOSHIHARA fails to disclose a cooler and AHMAD fails to disclose a heater (remarks at 12-13). This is not persuasive for several reasons. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co.
Applicant asserts that YOSHIHARA and AHMAD fail to disclose Feature 2 since YOSHIHARA and AHMAD fail to disclose a line-shaped heat source configured to move (remarks at 12-13). This is not persuasive for several reasons. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986). Second, the art rejection actually used MIYAZAKI for the teachings on a line-shaped heat source configured to move (see Non-Final Action at para. 46).
Applicant asserts that YOSHIHARA and AHMAD fail to disclose Features 4 and 5 (remarks at 12-13). This is not persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant asserts that it would be difficult to combine YOSHIHARA’s heater and AHMAD’s cooler because “YOSHIHARA discloses a means for moving a dry liquid by generating a temperature difference of a liquid film through power on/off and power adjustment of the heater, the cooler configured to cool down an entire surface of a substrate cannot be operated in order to heat a point (i.e., a boundary between a dry area and non-dry area of the substrate) far from the heat source of the heater to a desired temperature in YOSHIHARA” (remarks at 13). This appears to be counsel’s argument without any evidentiary support. Indeed, it’s unclear how and why the cooler cannot be operated, and it’s unclear how far the “point” is from the heat source.
Applicant asserts that “it would have been difficult for a person of ordinary skill in the art to derive features of amended Claim 1 from MIYAZAKI because MIYAZAKI merely discloses that heat source is moved to form a gas layer on the substrate” and “these configurations of MIYAZAKI are totally different from the above functions, purposes, and effects of amended Claim 1” (remarks at 13). This is not persuasive for several reasons. First, it’s unclear what’s meant by “configurations,” because applicant’s argument only addresses the intended use of MIYAZAKI’s heat source, without addressing any specific structures. Second, in response to applicant's argument that MIYAZAKI’s “configurations” are totally different from the “functions, purposes, and effects” of amended claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Third, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).

Claim Interpretation
As explained in the 9/29/2021 Non-Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
“Substrate holder” in claims 1 and 10;
“Cooler” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Substrate holder” is interpreted as requiring the structure(s) of a chuck or table (see para. 0035, fig. 2), and equivalents thereof;
“Cooler” is interpreted as requiring the structure(s) of a cooling plate (see para. 0042), a cooled gas (see para. 0043), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an end portion of one side of the substrate” at line 17. It’s unclear what’s meant by “an end portion of one side” of the substrate. A horizontally-placed substrate W has a top surface (i.e., the “front surface”) and a bottom surface, and a circular edge (see fig. 4A-4B). According to para. 0052-53, 0055-56 of the specification and fig. 4A-4C, the line-shaped heater 62 is positioned above the substrate’s front surface and moved horizontally from a left edge of the substrate to a right edge of the substrate (see arrow S in fig. 4B-4C). Thus, looking at fig. 4A-4C, it’s unclear if “an end portion of one side” means the left end portion of the front surface, or a portion of the left edge. Because the drying target area is on the substrate’s front surface, it’s interpreted as an end portion of the front surface.
Claims 7-11 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over AHMAD (US PGPUB 20140322921), in view of YOSHIHARA (US PGPUB 20150243542) and MIYAZAKI (US PGPUB 20160025409).
Regarding claim 1, AHMAD teaches a substrate processing apparatus (abstract, fig. 1). AHMAD’s apparatus comprises: 
a substrate holder (stage assembly 22, para. 0044, fig. 1) configured to hold a substrate (substrate placed on stage assembly 22, para. 0044, fig. 1); 
a nozzle (tubing 23 with spray mechanism 24, para. 0045, fig. 1) configured to supply a drying liquid toward a front surface of the substrate held by the substrate holder (supplying polar solvent, such as IPA, to substrate 21’s front surface, see para. 0045, 0048, fig. 1, Table II); 
a temperature adjustment part (cooling stage assembly 22 and microwave source 11) that includes a cooler (cooling stage assembly 22, fig. 1, para. 0044) configured to cool down the substrate (see para. 0044) and a heater
AHMAD teaches using radiation to heat the polar solvent (e.g., IPA) on the substrate (see abstract, para. 0018, 0026).
AHMAD does not explicitly teach:
“a controller configured to control the temperature adjustment part”;
“wherein the controller controls the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process and an unprocessed area not to be subjected to the drying process in a liquid film of the drying liquid supplied onto the front surface of the substrate”;
“the heater includes a line-shaped heat source configured to move along the front surface of the substrate and change a heating position in the front surface of the substrate”;
“the controller controls the cooler to cool down an entire surface of the substrate”;
“the controller controls the line-shaped heat source to move in a direction in which the drying target area moves horizontally from an end portion of one side of the substrate.”
YOSHIHARA teaches a substrate processing apparatus that heats a solvent such as IPA on a substrate, just like the present application; thus YOSHIHARA is analogous. YOSHIHARA teaches a heater (infrared heater 72, fig. 44, para. 0487) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate W (see fig. 44, para. 0487). This heater is controlled by a controller (see para. 0487) and used to generate a temperature difference between a drying target area to be subjected to a drying process (see high-temperature area in fig. 42A, 42B, 43A, 43B, 44) and an unprocessed area not to be subjected to the drying process (see low-temperature area in fig. 42A, 42B, 43A, 43B, 44) in a liquid film of the drying liquid (a solvent such as IPA, para. 0349) supplied onto the front surface of the substrate W (see fig. 42A, 42B, 43A, 43B, 44, para. 0058, 0076, 0373, 0477-78, 0481, 0487, 0491, 0495-96). By generating this temperature difference, the liquid film of solvent can be removed from the substrate directly as a single continued mass (para. 0483), and removed quickly and efficiently (para. 0483-84, 0486, 0495, 0498). Such way of removing the solvent can 
YOSHIHARA also teaches a controller (controller 3, fig. 2 & 22, para. 0487) configured to control a temperature adjustment part (controlling hot plate 206, para. 0230, 0237; controlling hot plate 30’s heaters 33, para. 0373, 0413, 0477-78, 0481; controlling infrared heater 72, para. 0487). YOSHIHARA teaches the controller can be used to control the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process (e.g., high-temperature area) and an unprocessed area not to be subjected to the drying process (e.g., low-temperature area) in a liquid film of the drying liquid (e.g., IPA) supplied onto the front surface of the substrate (see fig. 42A, 42B, 43A, 43B, 44, para. 0058, 0076, 0373, 0477-78, 0481, 0487, 0491, 0495-96). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify AHMAD to incorporate a heater (e.g., infrared heater 72) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA), with reasonable expectation of heating a solvent (e.g., IPA) on the substrate, for several reasons. First, using such heater to generate a temperature difference in the liquid film of solvent (e.g., IPA) has several benefits, such as removing quickly and efficiently the liquid as a single continued mass; reducing or preventing pattern collapse; reducing the occurrence of watermarks and/or particles (see YOSHIHARA). Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate such a heater positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate. Second, it’s well known in the art to position a heater above the substrate and heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA). All See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Such heater, as incorporated, would serve the same function as before (e.g., heating a solvent on the substrate), thus yielding predictable results. 
MIYAZAKI teaches a substrate processing apparatus that heats a solvent (e.g., IPA, para. 0029-30) on a substrate, just like the present application; thus MIYAZAKI is analogous. MIYAZAKI also teaches a heater (irradiator 10A) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see fig. 8, para. 0069-71), wherein the heater is controlled by a controller (see para. 0023, 0033, 0036-37, 0044, 0046). Moreover, MIYAZAKI teaches the heater (irradiator 10A) is a line-shaped heat source (see fig. 8, para. 0069) configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface (see fig. 8, para. 0069-71). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD and YOSHIHARA to make the heater (e.g., infrared heater 72) line-shaped and movable along the substrate’s front surface (i.e., configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface), with reasonable expectation of heating the solvent on the substrate, for several reasons. First, changing something’s shape and making it portable are considered obvious. See MPEP § 2144.04.IV.B and V.A. In this case, the combination of AHMAD and YOSHIHARA already teaches a heater positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate. Making the heater line-See KSR, 550 U.S. at 415-21; MPEP § 2143, A.
Alternatively, it would’ve been obvious to substitute the heater (e.g., infrared heater 72) as taught by AHMAD and YOSHIHARA with the line-shaped heater (e.g., irradiator 10A) as taught by MIYAZAKI, with reasonable expectation of heating the solvent on the substrate. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-21; MPEP § 2143, B. In this case, both heaters are positioned above the substrate and configured to heat a portion of the liquid film of solvent (e.g., IPA) on the substrate; their substitution would yield the predictable result of heating the solvent on the substrate. Indeed, YOSHIHARA already teaches moving the boundary between 
Lastly, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD, YOSHIHARA, and MIYAZAKI to incorporate a controller configured to control the temperature adjustment part, with reasonable expectation of controlling temperature, for several reasons. First, automation is considered obvious, see MPEP § 2144.04.III, and the combination of AHMAD, YOSHIHARA, and MIYAZAKI already teaches the temperature adjustment part that includes a cooler (e.g., cooling stage assembly) and a heater (e.g., line-shaped heat source). In this case, incorporating a controller configured to control the temperature adjustment part would yield the predictable result of controlling the cooler and the heater. Second, it’s well known in the art to use a controller to control the temperature adjustment part (see YOSHIHARA; see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. A controller, as incorporated, would serve the same function as before (e.g., controlling temperature adjustment part), thus yielding predictable results.
In the resulting combination of AHMAD, YOSHIHARA, and MIYAZAKI, the controller would be configured to control the temperature adjustment part, which includes the cooler (e.g., cooling stage assembly) and the heater (e.g., line-shaped heat source). This means the controller would be fully capable of performing the recited functions of: “control[ling] the temperature 
Regarding claim 7, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. In the combination, the controller is fully capable of performing the recited functions of “control[ling] the temperature adjustment part to generate a temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area.” As explained above, the combination teaches the heater positioned above the substrate and configured to heat a portion of the liquid film of solvent; the heater can be line-shaped and movable along the substrate’s front surface; the controller is configured to control the temperature adjustment part to generate a temperature difference in the liquid film, causing the IPA to flow from a high-temperature region to a low-temperature region.
Regarding claim 8, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 7.
The phrase “wherein a pattern having a predetermined shape is formed on the front surface of the substrate” is interpreted as intended use, because it’s directed to the article (substrate) worked upon, not a requisite structure of the claimed apparatus. See MPEP § 2115. Nonetheless, the combination teaches the substrate’s front surface can have a pattern with a 
In the combination, the controller is fully capable of performing the recited functions of “control[ling] the temperature adjustment part to generate the temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area in conformity to the pattern.” For example, controller 3 can rotate the substrate (see YOSHIHARA at para. 0239, 0398; see also AHMAD at para. 0044, the cooling stage assembly is rotatable), which means it can change the orientation of the substrate’s pattern relative to any subsequent temperature gradient to be formed on the substrate’s front surface (see YOSHIHARA at fig. 43B, by rotating the wafer, the controller can change the pattern’s orientation relative to any subsequent temperature gradient formed on the wafer). Also as explained above, the combination teaches the heater positioned above the substrate and configured to heat a portion of the liquid film of solvent; the heater can be line-shaped and movable along the substrate’s front surface; the controller is configured to control the temperature adjustment part to generate a temperature difference in the liquid film, causing the IPA to flow from a high-temperature region to a low-temperature region.
Regarding claim 9, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. As explained above, the combination teaches the heater is configured to heat a portion of the front surface of the substrate.
In the combination, the controller is fully capable of performing the recited functions of “increase[ing] a heating amount of the substrate heating part with an lapse of a period of time during which a temperature gradient is generated on the front surface of the substrate.” For example, the controller can adjust the power and temperature of various heaters (see 
Regarding claim 10, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. The combination does not explicitly teach the substrate holder is capable of inclining the substrate. But YOSHIHARA teaches that the substrate holder can be configured to incline the substrate (see fig. 13H, 16, 39B, para. 0162, 0182, 0299-0301, 0469, 0472-73) by using an attitude changing unit 290 comprising extensible units 224 (see fig. 4, 16, para. 0179-82, 0298-99, 0315). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of AHMAD, YOSHIHARA, and MIYAZAKI to incorporate an attitude changing unit (see YOSHIHARA), with reasonable expectation of tilting the substrate, for several reasons. First, by tilting the substrate, IPA liquid film on the substrate moves under its own weight while remaining in a liquid mass without being split into droplets, such that the IPA liquid film is removed smoothly and completely (see YOSHIHARA at para. 0303, 0308). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate an attitude changing unit. Second, it’s well known in the art to have an attitude changing unit for tilting the substrate. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 11, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. As explained above, the combination teaches the heater positioned above the substrate and configured to heat a portion of the liquid film of solvent; the heater can be line-shaped and movable along the substrate’s front surface. Thus, as the heater moves along the substrate’s front surface, the heater can heat an area including a center of the substrate.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, OKUTANI (US PGPUB 20140127908) teaches a substrate processing apparatus comprising a substrate holding part (substrate holding unit 4, wafer holding unit 302, wafer holding unit 702); a drying liquid supply part (organic solvent outlet port 46); a temperature adjustment part (heater 5, heater 703); and a controller (fig. 5, para. 0086) configured to control the temperature adjustment part (controlling heater, fig. 5, para. 0032, 0087).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714